DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 20  are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “a method of assisting a driver of a vehicle, the method comprising by one or more sensors of a vehicle, sensing a direction of travel of the vehicle; and by a computing device of the vehicle: identifying a region of interest comprising an area in proximity to and including a current location of the vehicle, accessing a vector map that includes the region of interest, extracting lane segment data associated with lane segments of the vector map that are within the region of interest, analyzing the lane segment data and the direction of travel to determine whether motion of the vehicle satisfies a condition associated with one or more of the following: a direction of travel of a lane that corresponds to the current location of the vehicle, or a minimum stopping distance to an imminent traffic control measure in the lane that corresponds to the current location of the vehicle, and when the motion does not satisfy the condition, controlling a driver warning system of the vehicle to generate and output a driver alert of non-valid motion; a system for assisting a driver of a vehicle, the system comprising a vehicle having one or more sensors, a driver warning system, and an onboard computing system that comprises a processor, and a memory portion containing programming instructions that, when executed, will cause the processor to: determine a direction of travel of the vehicle, identify a region of interest comprising an area in proximity to and including a current location of the vehicle, access a vector map that includes the region of interest, extract lane segment data associated with lane segments of the vector map that are within the region of interest, analyze the lane segment data and the direction of travel to determine whether motion of the vehicle satisfies a condition associated with one or more of the following: a direction of travel of a lane that corresponds to the current location of the vehicle, or a minimum stopping distance to an imminent traffic control measure in the lane that corresponds to the current location of the vehicle, and when the motion does not satisfy the condition, control the driver warning system of the automated vehicle to generate and output a driver alert of non-valid motion; a method of determining whether an automated vehicle is moving in a wrong-way direction in a lane, the method comprising: by an electronic device of the automated vehicle:  calculate calculating a location, orientation, pose of the automated vehicle, determining a direction of travel for the automated vehicle based on the calculated location, orientation, pose of the automated vehicle, identifying a region of interest comprising an area in an immediate vicinity of the location of the automated vehicle, accessing a vector map that includes the region of interest, and extracting from the vector map a plurality of lane segments that are within the region of interest, wherein each of the lane segments includes a heading that associates the lane segment with a lane’s direction of travel, determining whether any of the lane segments within the region of interest has a heading within an opposing heading tolerance range opposing to the sensed determined direction of travel, determining whether any of the lane segments within the region of interest near the location of the automated vehicle has a heading within a similar heading tolerance range that is similar to the sensed direction of travel,and determining the automated vehicle has a motion that is a wrong-way direction when both: at least one the lane segments is determined at to have the heading opposing the sensed determined direction of travel, and none of the lane segments have the heading that is similar to the sensed determined direction of travel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664